Citation Nr: 0811442	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-16 520	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine.

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

This matter to the Board of Veterans' Appeals (Board) 
initially arose from a June 2002 rating decision in which the 
RO declined to reopen the veteran's claim for service 
connection for recurrent lumbosacral strain (recharacterized 
as residuals of an injury to the lumbar spine) on the basis 
that evidence relating the disability to service had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in July 2002, and the RO issued a statement of the case (SOC) 
in April 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in May 2003.

In May 2005, the Board granted the veteran's petition to 
reopen his claim for service connection for a back disability 
and remanded the matter of  service connection for residuals 
of an injury to the lumbar spine, on the merits, for 
additional development.  

In April 2006, the veteran indicated that he wanted to 
withdraw his request for a personal hearing before a Decision 
Review Officer at the RO.

In a February 2007 decision, the Board denied the veteran's 
claim for service connection for residuals of an injury to 
the lumbar spine.  The veteran appealed the Board's February 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2007 single-judge 
Memorandum Decision, the Court vacated the Board's February 
2007 decision and dismissed the appeal for lack of 
jurisdiction, after the appellant's counsel informed the 
Court that the veteran had died on October [redacted], 2007.  
Judgment was entered in December 2007.

As a final preliminary matter, the Board notes that, in 
February 2008, the veteran's surviving spouse filed a claim 
for burial benefits.  As the claims file does not reflect 
that this matter has been adjudicated by the RO, the matter 
is referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1943 to December 1945.

2.  On November 2, 2007, the veteran's attorney notified the 
Court and VA that the appellant died in October 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).




ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


